  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20        PageID.848    Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


KIMBERLY KAY PUTNIS,
                                                   Case No. 19-10526
               Plaintiff,
                                                   SENIOR U. S. DISTRICT JUDGE
                  v.                               ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                   U.S. MAGISTRATE JUDGE
                                                   ELIZABETH A. STAFFORD
              Defendant.

                                       /

    ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [10];
     DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [13]; AND
                          REMANDING CASE

      Plaintiff, Kimberly Putnis, applied for disability insurance benefits from the

Social Security Administration on May 27, 2014. She alleged that she had been

disabled since February 1, 2004. Her claims were denied, and she then requested and

received a hearing before an Administrative Law Judge (“ALJ”). The hearing was

held on December 22, 2016, in Mt. Pleasant, Michigan, before ALJ John Loughlin.

After the hearing, Plaintiff amended her onset of disability date to June 15, 2007. On

January 25, 2017, the ALJ issued an opinion denying Plaintiff’s claims. (ECF No.

8-2). The Appeals Council denied her request for review on November 22, 2017.

Plaintiff timely filed suit under 42 U.S.C. § 405 on February 21, 2019. (ECF No. 1).



                                     Page 1 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20         PageID.849       Page 2 of 8




      Plaintiff filed her Motion for Summary Judgment [10] on June 13, 2019.

Defendant filed his Motion for Summary Judgment [13] on July 17, 2019. For the

reasons stated below, the Court GRANTS Plaintiff’s Motion for Summary

Judgment [10], DENIES Defendant’s Motion for Summary Judgment [13], and

REMANDS Plaintiff’s case for further administrative proceedings.

                              FACTUAL BACKGROUND

              A. Background

      Putnis was 51 years old at the time of her application date of May 27, 2014

(ECF No. 8-3, PageID. 112). She has an Associate’s degree and trade certificate in

dental technology and assisting, respectively. (ECF No. 8-2, PageID. 82). She

worked for several weeks during the disability period, however, her income did not

exceed the threshold limit established by the Regulations (Id. at 51). She now alleges

disability primarily as a result of severe depression and anxiety. (Id.).

      After Putnis’s application for SSI was denied at the initial level on October

23, 2014 (ECF No. 8-3, PageID. 111), she timely requested an administrative

hearing, which was held on September 25, 2017, before ALJ John Loughlin (ECF

No. 8-2, PageID. 74). Putnis, who was represented by attorney Dannelly C. Smith,

testified at the hearing, as did vocational expert Paul Delmar. (Id. at 75). On January

25, 2017, the ALJ issued a written decision finding that Putnis is not disabled under

the Act. (ECF No. 8-2, PageID. 46-56). On November 22, 2017, the Appeals Council


                                      Page 2 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20          PageID.850    Page 3 of 8




denied review. (Id. at 37). Putnis timely filed for judicial review of the final decision

on February 21, 2019. (ECF No. 1).

           B. The ALJ’s Application of the Disability Framework Analysis

      Only those who have a “disability” under the Act may qualify for SSI. See

Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). “Disability” is defined as the

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 1382c(a)(3)(A). A disability is to be determined through

the application of the following five-step sequential analysis:


      Step One: If the claimant is currently engaged in substantial gainful
      activity, benefits are denied without further analysis.

      Step Two: If the claimant does not have a severe impairment or
      combination of impairments that “significantly limits . . . physical or
      mental ability to do basic work activities,” benefits are denied without
      further analysis.

      Step Three: If the claimant is not performing substantial gainful
      activity, has a severe impairment that is expected to last for at least
      twelve months, and the severe impairment meets or equals one of the
      impairments listed in the regulations, the claimant is conclusively
      presumed to be disabled regardless of age, education, or work
      experience.

      Step Four: If the claimant is able to perform his or her past relevant
      work, benefits are denied without further analysis.



                                      Page 3 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20         PageID.851    Page 4 of 8




       Step Five: Even if the claimant is unable to perform his or her past
       relevant work, if other work exists in the national economy that the
       claimant can perform, in view of his or her age, education, and work
       experience, benefits are denied.

Scheuneman v. Comm’r of Soc. Sec., No. 11-10593, 2011 WL 6937331, at *7 (E.D.

Mich. Dec. 6, 2011) (citing 20 C.F.R. § 404.1520).

       Following this five-step sequential analysis, the ALJ found that Putnis is not

disabled under the Act. At Step One, the ALJ found that Putnis did not engage in

substantial gainful activity from her onset date of June 15, 2007 through her date last

insured of June 30, 2009. (ECF No. 8-2, PageID. 51). At Step Two, although the

ALJ found that she had medically determinable impairments of depression with

anxiety attacks, he found that they did not significantly limit her ability to perform

basic related activities for 12 consecutive months. (Id.). As a result, the ALJ

concluded that Putnis did not have a severe impairment and was not disabled under

the Act. (Id. at 56).

                             STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the District Court has jurisdiction to review

the Commissioner’s final administrative decision. This review is limited to

determining whether the Commissioner’s findings were “supported by

substantial evidence and whether the Commissioner applied the correct legal

standards.” Kyle v. Comm'r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010).

Substantial evidence is “more than a scintilla of evidence[,] but less than a

                                     Page 4 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20        PageID.852     Page 5 of 8




preponderance” that a “reasonable mind might accept as adequate to support a

conclusion.” Linscomb v. Comm'r of Soc. Sec., 25 F. App'x 264, 266 (6th Cir.

2001). Even if substantial evidence exists to support a different conclusion, if the

Commissioner’s decision is based on substantial evidence, it must be affirmed.

Ealy v. Comm'r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). In deciding

whether substantial evidence supports the ALJ’s decision, the Court does “not try

the case de novo, resolve conflicts in evidence or decide questions of credibility.”

Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

                                    ANALYSIS

      Plaintiff argues that “the ALJ’s finding that [she] did not have more than

minimal mental impairments prior to her date last insured is contrary to law because

the finding is generally contrary to the record and because he failed to properly

consider the opinion of Plaintiff’s treating physician,” Dr. Frye. (ECF No. 10,

PageID. 796). In contrast, Defendant argues that the ALJ was not required to

consider the statement of Plaintiff’s treating physician. The Court does not opine on

whether or not Dr. Frye’s statement was a medical opinion the ALJ should have

considered, however, the Court finds that because the ALJ failed to follow Agency

regulations by discounting Dr. Frye’s opinion absent explanation, Plaintiff’s case

must be remanded.




                                     Page 5 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20        PageID.853    Page 6 of 8




      Under 20 C.F.R. § 404.1527(a)(1), medical opinions are defined as

“statements from acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and

prognosis, what you can still do despite impairment(s), and your physical or mental

restrictions.” In order for a statement from a treating source to constitute a medical

opinion, it cannot include “conclusory statements that a claimant is disabled or

unable to work.” Dunlap v. Comm'r of Soc. Sec., 509 F. App'x 472, 476 (6th Cir.

2012). Medical opinions from treating physicians are given more weight than others

due to their ability to provide a detailed history of a person’s impairments. 20 C.F.R.

§ 404.1527(c)(2). Such opinions are even given controlling weight when well-

supported by other evidence in the record. (Id.).

      For this reason, ALJs are required to “give good reasons” for the weight he or

she gives, if any, to a treating source’s medical opinion. (Id.). “These reasons must

be supported by the evidence in the case record, and must be sufficiently specific to

make clear to any subsequent reviewers the weight the adjudicator gave to the

treating source’s medical opinion and the reasons for that weight.” Gayheart v.

Comm'r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

      Defendant argues that the statement by Dr. Frye, Plaintiff’s treating physician,

is not a medical opinion, because it does not detail the specific extent of Plaintiff’s

limitations despite her impairments. See Allen v. Comm'r of Soc. Sec., 561 F.3d 646,


                                     Page 6 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20        PageID.854    Page 7 of 8




651 (6th Cir. 2009). The ALJ references Dr. Frye’s treatment notes. (ECF No. 8-2,

PageID. 53). However, he neither references Dr. Frye’s opinion nor explains its

absence from his final determination. If the ALJ concluded that Dr. Frye’s opinion

did not constitute a medical opinion which should be afforded proper weight, he is

required to explicitly state so in his decision with an accompanying explanation.

Such a failure warrants remand. See Grant v. Comm'r of Soc. Sec., No. 17-CV-

12819, 2018 WL 4509577, at *4 (E.D. Mich. Sept. 20, 2018) (finding the same and

remanding claimant’s case); see also Allen, 561 F.3d at 651 (“[w]e have remanded

cases to the agency when the agency fails to follow its own regulations by not stating

‘good reasons’ for giving diminished or no weight to a treating physician's

opinion.”). Accordingly, under 42 U.S.C. § 405(g), the Court remands Plaintiff’s

case to the for ALJ further proceedings. On remand, the ALJ must opine on whether

or not Dr. Frye’s statement is a medical opinion under the applicable regulations and

afford the statement its appropriate weight, if any.

                                    CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [10] is

GRANTED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [13] is DENIED.


                                     Page 7 of 8
  Case 2:19-cv-10526-AJT ECF No. 15 filed 05/29/20        PageID.855   Page 8 of 8




      IT IS FURTHER ORDERED that Plaintiff’s case is REMANDED to the

ALJ for further proceedings consistent with this order.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: May 29, 2020                   Senior United States District Judge




                                    Page 8 of 8
